Response to Amendment
Claim Rejections - 35 USC § 112


Claims 1-3, 5-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
Claim 1-3, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al (2012/0071384) in view of Loth et al (5,076,954).
Christensen et al disclose a detergent cleaning surfactant composition combination blend of extended anionic and nonionic surfactants having linking groups of propylene oxide from 5-15; C8-C20 carbon atoms and degree of ethoxylation from 1-5 (see 0042-0043). The extended surfactants are in a single phase of microemulsion with oils (0044) and further suggest an anionic to intermediate ratio of extended chain surfactants is greater than 1:1 (0049) with the percentage of total blend surfactants being from 1 to 70% (0049). In addition the extended chain surfactants, Christensen et al further includes adjunct ingredients such as perfumes, co-surfactants, builders and antioxidants (0056).
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. 
Christensen et al do not teach or suggest the specific oil component and their requisite proportions as suggested in dependent claims 7-8.
Loth teaches a water-soluble surfactant composition that derived from aliphatic sulfonates (col 7, In 16-29, Suitable water-soluble non-soap anionic synthetic organic detergents comprise those surface active or detergent compounds which include an organic hydrophobic moiety of 8 to 26 carbon atoms and preferably 10 to 18 carbon atoms in their molecular structure and at least one hydrophilic moiety selected from the group of sulfonates, sulfates and carboxylates, so as to form a water soluble detergent, and Loth further teaches a single phase microemulsion comprising water and an oil component (col 1, line 1-30).  The described compositions comprise a synthetic organic detergent, an essentially water insoluble perfume (which may omit terpenes), water and a suitable co-surfactant, which cosurfactant, by reducing interfacial tension at interfaces between dispersed and continuous phases of the emulsion of the detergent, perfume and water, produces a stable, normally clear microemulsion, at room temperature; see also instant specification para [0009] In a third aspect, there is provided a single phase microemulsion comprising the surfactant blend of the present disclosure, water and an oil component).
Loth teaches the single phase microemulsion of claim 5. Loth further teaches wherein the surfactant blend is present in an amount ranging from about 1% by weight to about 60% by weight, based on the total weight of the single phase microemulsion (col 3, In 21-53, components of the concentrated microemulsion are 5 to 30% of synthetic organic detergent, 2 to 20% of perfume, 2 to 50% of co-surfactant and 50 to 85% of water. Loth 
It would have been obvious to the skill artisan to include an oil component to suggest a microemulsion composition because Loth teaches that microemulsions are useful as hard surface cleaning applications (col 1, lines 59-68). Furthermore, microemulsions have been disclosed in various patents and patent applications for liquid detergent compositions which may be, useful as hard surface cleaners, which expands the scope of utility of the claimed compounds. Moreover, Christensen et al teach the inclusion of microemulsions with an oil component that compliments the extended anionic and nonionic surfactant combination. Therefore, in the absence of unexpected results to the contrary, the specific oils suggested in Loth et al would have been an obvious inclusion to the compositions of Christensen et al to produce a stable microemulsion having detergent to aid in reducing interfacial tensions, in addition to being useful in hard surface cleaning, in the absence of a showing to the contrary.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
	With respect to the carbon atoms of Christensen not having chain length of 24 to 36.
	The examiner contends that the teachings of Loth et al teach that organic surfactants have carbon atom chain lengths from 8 to 26 (col. 1, lines 1-30). Therefore, one skilled in the art would have been motivated by the equivalence of carbon chain lengths encompassing those of Christensen in light of the teachings of Loth et al. One 
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).


Response to Arguments
Applicant's arguments filed 4-13-2021 have been fully considered but they are not persuasive.
Applicant argues Christensen et al teach hydrocarbon radicals having from 8 to 20 carbon atoms but are distinguished from the claimed invention because of the amended claims call out the alkyl chain radicals having from 24 to 36 carbon atoms.
The examiner contends and respectfully disagree that the claimed amendment would have been obvious to the skilled artisan, absent a showing to the contrary commensurate in scope with the claimed invention. Specifically, the optimization of chain lengths is suggested as known in Loth et al, where alkyl chain lengths of organic detersive surfactants of anionic and nonionic are suggested. One skilled would have been motivated to optimize the chain lengths to the at least 24 given the equivalence suggested by carbons from C8-C26. Applicant has not provided any criticality to the contrary, where it is held that successive carbon chain lengths are obvious. Accordingly, 
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation
that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195
USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761